856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carlen Barnes WALKER, Plaintiff-Appellant,v.MUSKEGON CORRECTIONAL FACILITY;  Michigan Department ofCorrections;  State of Michigan, Defendants-Appellees.
No. 88-1234.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1988.

1
Before ENGEL, Chief Judge, MILBURN, Circuit Judge, and DAVID D. DOWD, District Judge.*

ORDER

2
The plaintiff moves for counsel and for pauper status on appeal from the district court's grant of summary judgment to the defendants in this employment discrimination case.  42 U.S.C. Sec. 2000e-2(a).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The plaintiff was discharged from her employment as a prison guard at the Muskegon Correctional Facility when she violated a prison regulation against marrying a corrections client.  She was subsequently reinstated to employment after she terminated her relationship with the client.  Her complaint alleges that the defendants engaged in racial and sexual discrimination when they discharged her.  The district court held that all the male and white female employees who had committed the same infraction were subject to similar discipline.  The court, therefore, granted summary judgment to the defendants.


4
After an examination of the record, we agree with the conclusions of the district court.  Accordingly, the motion for pauper status is granted, the motion for the appointment of counsel is denied, and the judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable David D. Dowd, U.S. District Judge for the Northern District of Ohio, sitting by designation